11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

The State of Texas,                             * From the 35th District
                                                  Court of Brown County,
                                                  Trial Court No. CR22310.

Vs. No. 11-13-00226-CR                          * January 24, 2014

Joseph Daniel Maxwell,                          * Per Curiam Memorandum Opinion
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

      This court has considered the State of Texas’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against the State of Texas.